     Case 3:19-cv-00602-LRH-WGC Document 24 Filed 12/20/19 Page 1 of 3



 1 David C. O’Mara, Esq (SBN 08599)
   THE O’MARA LAW FIRM, P.C.
 2 311 E. Liberty Street
   Reno, Nevada 89501
 3
   Telephone: 775-323-1321
 4 Facsimile: 775-323-4082
   david@omaralaw.net
 5
   John P. Kristensen
 6 (Admitted Pro Hac Vice)
   KRISTENSEN WEISBERG, LLP
 7
   12540 Beatrice Street, Suite 200
 8 Los Angeles, California 90066
   Telephone: 310-507-7924
 9 Fax: 310-507-7906
   john@kristensenlaw.com
10

11 Attorneys for Plaintiff
   Marlonesha Becker
12
                               UNITED STATES DISTRICT COURT
13
                             DISTRICT OF NEVADA – RENO DIVISION
14

15 MARLONESHA BECKER, individually and               Case No. 3:19-cv-00602-LRH-WGC
   on behalf of all others similarly situated,
16                                                       STIPULATION AND ORDER
                                   Plaintiff,         EXTENDING TIME TO RESPOND TO
17                                                          MOTION TO STRIKE
            vs.
18                                                               (First Request)
   KAMY KESHMIRI, an individual;
19 JAMY KESHMIRI, an individual;
   FANTASY GIRLS, LLC., a Nevada limited
20 liability corporation; DOE MANAGERS 1-3;
   and DOES 4-100, inclusive,
21
                                   Defendants.
22

23

24

25

26

27

28
                                                 1
          STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO MOTION TO STRIKE
     Case 3:19-cv-00602-LRH-WGC Document 24 Filed 12/20/19 Page 2 of 3



 1          On November 19, 2019, Defendants, Kamy Keshmiri, Jamy Keshmiri and Fantasy Girls,

 2 LLC (“Defendants”) moved to dismiss and/or compel individual arbitration (Docket No. 12).

 3          On December 3, 2019, Plaintiff filed her Opposition to Defendants’ Motion (Docket No.

 4 21).

 5          On December 9, 2019, Defendants filed their Reply to Plaintiff’s Opposition to Motion to

 6 Dismiss (Docket No. 22).

 7          On December 10, 2019, Defendants filed their Motion to Strike Untrue Claims of Conflict

 8 of Interest as Immaterial, Impertinent, and/or Scandalous and Brief in Support Thereof with a

 9 supporting Declaration of Mark R. Thierman (Docket No. 23).
10          The parties met and conferred and stipulate to allow Plaintiff up to, and including, January
11 6, 2020, to file her response to the Motion.

12          The request for additional time is due to counsels’ schedule, the coming holiday season
13 and the birth of Plaintiff’s counsel O’Mara’s child.

14 / / /

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
                                                     2
           STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO MOTION TO STRIKE
     Case 3:19-cv-00602-LRH-WGC Document 24 Filed 12/20/19 Page 3 of 3



 1         This is the first stipulation to extend Plaintiff’s time to respond to the Motion, the

 2 requested extension is made in good faith and not for purposes of delay.

 3 Dated: December 20, 2019                                  THE O’MARA LAW FIRM, P.C.

 4                                                           /s/ David C. O’Mara
 5                                                           David C. O’Mara
                                                             311 E. Liberty Street
 6                                                           Reno, NV 89501
                                                             Telephone: 775-323-1321
 7                                                           Fax: 775-323-4082
                                                             david@omaralaw.net
 8

 9                                                           John P. Kristensen
                                                             (Admitted Pro Hac Vice)
10                                                           KRISTENSEN WEISBERG, LLP
                                                             12540 Beatrice Street, Suite 200
11                                                           Los Angeles, California 90066
                                                             Telephone: 310-507-7924
12                                                           Fax: 310-507-7906
13                                                           john@kristensenlaw.com

14                                                           Attorneys for Plaintiff

15 Dated: December 20, 2019                                  THIERMAN BUCK LLP
16
                                                             /s/ Mark R. Thierman
17                                                           Mark R. Thierman
                                                             mark@thiermanbuck.com
18                                                           Joshua D. Buck
                                                             josh@thiermanbuck.com
19                                                           7287 Lakeside Drive
20                                                           Reno, NV 89511
                                                             Telephone: 775-284-1500
21                                                           Fax: 775-703-5027

22                                                           Attorneys for Defendants
23

24                                                ORDER

25         IT IS SO ORDERED.
                                      ________________________________________
26         DATED this 23rd day of December, 2019. DISTRICT COURT JUDGE
                                                   __________________________________
27
                                                   LARRY R. HICKS
                                      DATED:________________________________
28                                                 UNITED STATES DISTRICT JUDGE
                                                3
           STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO MOTION TO STRIKE
